 STANOLIND OIL AND GAS COMPANY6193.The aforesaid unfair laborpracticesare unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.4.TheRespondent has not discriminated as to the hire and tenure of employ-ment of Opal Hayes, LauraWingate,Katherine It. Johnson,ViolaM. Boyd,Katherine C. Johnson, Nelma Harvey, Willard Johnson,or Jensie Heck in viola-tion of Section8 (a) (3) of the Act.[RecommendedOrder omittedfrom publication in this volume.]STANOLIND OIL AND GAS COMPANYandINTERNATIONAL UNION OFOPERATING ENGINEERS, AFL, PETITIONER.Case No. 39-RC-285.July 26,1951Supplemental Decision and Certification of RepresentativesOn May 31, 1951, pursuant to the Decision and Direction of Elec-tion issued by the Board in the above-entitled proceeding on May 3,1951, and amended on May 24, 1951, an election by secret ballot wasconducted under the direction and supervision of the Regional Direc-tor for the Sixteenth Region.At the close of the election, a tally of.ballots was furnished theparties by the Regional Director.The tally shows that there wereapproximately 93 eligible voters and that 83 ballots were cast, ofwhich 39 were for the Petitioner, and 33 against the Petitioner, and11 were challenged.No objections to the conduct of the election werefiled by either of the parties.Inasmuch as the number of challenged ballots could affect the out-come of the election, the Regional Director, in accordance with theBoard's Rules and Regulations, conducted an investigation and, there-after, on June 8, 1951, issued and served upon the parties his reporton challenges.On June 25, 1951, the Employer filed exceptions tothe Regional Director's report.In his report on challenges, the Regional Director found that PeggyJ.Brown, Ora L. Breetz, and Margaret G. Wilson, challenged bythe Petitioner, were plant clerical employees and within the appro-priate unit and therefore eligible to vote in the election.He rec-ommended that the challenges to their ballots be overruled.No ex-ceptions having been filed to his findings and recommendations withrespect to these three employees, we adopt his findings and recommen-dations with respect to them.The Regional Director further found that Kitty R. Blackburn,Frederick B. Davis, William C. Erwin, Nancy L. Fish, Robert R.Freeman, Charles J. Kleb, Jr., Conway D. Odom, and William B.Reeves, Jr., also challenged by the Petitioner, were in fact office cleri-95 NLRB No. 79. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDcal employees and recommended that the challenges to their ballotsbe sustained.The Employer took exception to his finding and recom-mendation urging that these employees are "plant"clerical,ratherthan"office"clerical, employees and thus eligible to vote in theelection.In the original and amended decisions issued in this case,the Boardspecifically included"plant clerical"employees in the appropriateunit for production and maintenance employees. In the amended de-cision the Board expressly excluded"office clerical"employees fromthe appropriate unit.The amended decision was issued for the expresspurpose of clarifying the unit placement of all clerical employees inaccordance with Board policy,because the record was not entirelyclear as to the location and duties of all clerical workers.The agreedjob descriptions and the work locations of the eight disputed employ-ees listed above indicate that they work,not in the plant proper, butin the plant administrative building adjacent to the plant proper,doing secretarial work for employeeswho work inthe various ad-ministrative building offices.The record thus conclusively establishesthat these eight disputed employees areOfficeclerical,and notplantclerical employees,as we employ these terms.'We therefore find thatthey are not within the unit.Under these circumstances,we agreewith the Regional Director,and find,contrary to the contention of the.Employer, that these employees are not eligible to vote in the election,and we sustain the challenges to their ballots.The. ballots are there-fore invalid.Inasmuch as the counting of the valid ballots of Brown, Breetz,and Wilson will not affect the results of the election,we find it un-necessary to count their ballots.Inasmuch as the Union has secured a majority of the valid votescast,we shall certify the Union as the exclusive bargaining representa-tive of all employees in the appropriate unit.Certification of RepresentativesIT IS HEREBY CERTIFIED that International Union of Operating En-gineers, AFL, has been designated and selected by a majority of theemployees of the Employer in the unit heretofore found by the Boardto be appropriate, as their representative for the purposes of collectivebargaining and that, pursuant to Section 9 (a) of the Act, the saidorganization is the exclusive representative of all employees in such'National Cash Register Company,95NLRB 27.Goodman Manufacturing Com-pany,58 NLRB 531. TAMPA SAND & MATERIAL COMPANY, INC.621unit for the purposes of collective bargaining, with respect to rates ofpay, wages, hours of employment, and other conditions of employment.CHAIRMAN HERZOG and MEMBER MURDOCK took no part in the con-sideration of the above Supplemental Decision and Certification ofRepresentatives.TAMPA SAND & MATERIALCOMPANY,INC.andUNITED STONE ANDALLIEDPRODUCTSWORKERS or AMERICA, CIO, PETITIONER.CaseNo. 10-RU-1052.July, 26, 1951Second Supplemental Decision and OrderOn December 8, 1950, the Board issued a Decision and Direction'of Election in the above-entitled proceeding, finding that a unit of allemployees at the Employer's concrete products plants at Tampa,Florida, excluding office and clerical employees, professional em-ployees, guards, watchmen, and supervisors as defined in the Act,was appropriate for purposes of collective bargaining within themeaning of Section 9 (b) of the Act.'On January 8, 1951, the Peti-tioner won the election thereby directed by a vote of 134 to 3.Of atotal of 170 ballots cast, 31 were challenged.The majority of thechallenged ballots was cast by employees whose inclusion in the unitwas first disputed by the parties at the time of the election, and hadnot been formally resolved by the Board's Decision and Direction.Asthe challenged ballots were insufficient in number to affect the results,of the election, the Petitioner was thereafter certified as representa-tive of the employees in the stated unit 2On March 13, 1951, the Petitioner requested that the Board clarifythe certification by the specific inclusion of employees at the Em-ployer's asphalt plant, and cement finishers, laborers, and truck driversassigned from the sand yard main property of the Employer to variousITampa Sand,fMaterial Company, Inc.,10-RC-1052, not reported in printed volumes ofBoard decisions.Pursuant to the provisions of Section 3 (b) of the Act,the Board hasdelegated its powers in connection with this case to a three-member panel[ChairmanHerzog and Members Murdock and Styles].2The Intervenor,Local 925 of the International Union of Operating Engineers, AFL,filed objections to the conduct of the election on the ground.that the Board agent conduct-ing the election erroneously notified certain employees whose inclusion in the unit wasin dispute,that lie would challenge their ballots.The objections were investigated by theRegional Director for the Tenth Region who thereafter issued his report in which hefound that the objections raised no substantial or material issues with respect to either theconduct or results of the election and recommended that they be dismissed.No exceptionshaving been filed to the report of the Regional Director, the findings therein and therecommendation to dismiss were adopted by the Board.In making his report, the RegionalDirector specifically did not make any finding on the issue of whether the challengedemployees were properly within the bargaining unit found appropriate.Tampa Sand hMaterial Company, Inc.,10-RC-1052(Supplemental Decision and Certification)not re-ported in printed volumes of Board decisions.95 NLRB No. 76.